Geant, J.
(after stating the facts). 1. The learned circuit judge directed a verdict for the defendant upon the ground that the judgment against the defendant, Wheeler, would, in effect, be a judgment against the United States and its property. In this the court was in error. When one in the actual possession of property defends his right of possession upon the ground that the government, state or national, has placed him in possession, he must show that the right of the government is paramount to the right *567of the plaintiff, or judgment will go against him. This point has been settled by the decision of the Supreme Court of the United States rendered May 10,189?. Tindal v. Wesley, 167 U. S. 204. In that case the authorities upon this point are reviewed at length, including the case of Stanley v. Schwalby, 162 U. S. 255, upon which defendant mainly relies.
2. The United States government took possession of the submerged land of the plaintiff for the purpose of erecting thereon piers in aid of the immense navigation upon the Great Lakes and the rivers connecting them. That the improvements made were necessary to aid and protect this navigation is established beyond dispute. Had the government the right to make these improvements upon the submerged land without compensation to the adjoining owner ? It is conceded that under the law of Michigan the title to submerged land is in the adjoining owner to the thread of the stream. It is insisted in behalf of the plaintiff that the government possesses no right to so use his land, although submerged, and although necessary to so use it in aid of navigation, as to cut off his access to the open water. It is contended on the other hand that this title to submerged lands along navigable waters, and the right of access thereto, are subject to the paramount right of the United States to use this land in such manner as it shall determine to be necessary in aid of navigation. The court of appeals was unanimous in its opinion against the plaintiff’s claim. In a very able opinion delivered by Judge Lurton the facts are clearly stated, the authorities cited, and we think the conclusion there reached is the correct one. We therefore deem it unnecessary for us to enter into a long discussion of the law and the authorities. The case of Hawkins Point Lighthouse, 39 Fed. 77, appears .to be exactly in point, and to rule the present case.
We think the conclusion reached by the court below was a correct one, although it gave a wrong reason.
The judgment is affirmed.
The other Justices concurred.